RSPO

Summary Report of SEIA and HCV Assessments PT Sukajadi Sawit Mekar
Kotawaringin Timur District, Central Kalimantan Province

Executive Summary

This Executive Summary fulfills the RSPO New Planting Procedures Format “Summary
Report of SEIA and HCV Assesment” (RSPO latest reversion of 5"" May 2010).

PT Sukajadi Sawit Mekar (PT SSM) is an oil palm plantation situated in Sebabi Village,
Tanah Putih Village, and Kenyala Village, Kota Besi Sub District, Kotawaringin Timur
District, Central Kalimantan Province. PT SSM which has been registered as RSPO member,
committed to develop a sustainable palm oil management system. The total area of
19,802.344 ha based on The Land Use Title (Hak Guna Usaha) Number 12 dated on 16
October 1999 (7,416.074 ha) and Number 27 dated on 28 April 2005 (12,386.27 ha). The
Permitted Area (Izin Lokasi) was approved by the National Land Bureau (Kantor Pertanahan)
Kotawaringin Timur District No 1068.460.42 dated on 10 October 1994 (size +15,000 ha)
and Kotawaringin Timur Regent Decree No 193.460.42 dated on 12 March 2004 (size +
16,300 ha). Plantation Business Permit (SPUP) was approved by Directorate General of
Plantation-Department of Agriculture (Dirjen Bina Produksi Perkebunan Departemenen
Pertanian) No. HK.350/70/DJ.BUN.5/II/2002 dated 18 February 2002 for size area 7,416.074
ha and Plantation Bussiness Permit (IUP) for area 12,386.27 ha was approved by
Kotawaringin Timur Regent Decree (Surat Keputusan Bupati Kotawaringin Timur) No
§25.26/38/l/EKBANG/2005 dated on 19 January 2005.

PT SSM is committed to develop a sustainable palm oil management system and was RSPO
certified on 28" August 2010. As part of a sustainable palm oil management, PT SSM has
conducted the Social Environment Impact Assessment (AMDAL), High Conservation Value
(HCV) identification and Social Impact Assessment (SIA). HCV assessment in PT SSM was
conducted in June/July 2007 using HCV Toolkit 2003, and more details survey and
comprehensive HCV Assessment was conducted by Aksenta in May 2008 and in February
2015 reassessment HCV including land use change analysis (LUCA) was conducted by
aksenta, the team leader from Aksenta have been licensed by the HCV Assessor Licensing
Scheme (Provisional ALS15026PN). In addition, land cover and planting assessment was
conducted in June/July 2007 using satellite data, field assessment and verification with the
FPIC document for land use right compensation. The land use change and green house gases
emission (GHG) analysis is updated using RSPO Carbon Assessment Tool for New Oil Palm

Page 1 of 24
RSPO

Planting dated December 2014. The latter report will be submitted to the RSPO Emission
Reduction Working Group separately as per RSPO requirements.

Based on HCV and land cover assessments and land use change analysis there was no
primary forest in the HGU of PT SSM based on 2005 Landsat satellite imagery. Almost the
entire land consisted of previously cultivated, shrub land and open land areas. The summary
of results from HCV assessments within the PT SSM concession by HCV Assessor Licensing
Scheme (Provisional ALS15026PN) showed four out of six high conservation values (or
HCV) areas, namely HCV 1, HCV 3, HCV 4, HCV 6 are present in PT SSM concession. The
important element of HCV | is significant concentrations of species RTE (Orlitia borneensis,
Amyda cartialginea and Cuora amboninensi) at regional level and corridor of Sun Beer
(Helarctos malayanus). The important element of HCV 3 is ecosystem of peat swap forest.
The HCV 4 related with basic ecosystem for significant erosion control area. Lastly, HCV 6
is identified by places designated as sacred by the community which are found scattered

within the concession.

In general, the positive impact created by the presence of the company also has consequent
social negative impacts. The direct impacts are local manpower absorption and new business
opportunities. The indirect positive impacts are: job opportunities, improved education
facilities and health services resulting in better education and health quality. The potential
negative social impact is related to the company’s operations such as, the rivers which are
used by the village communities may be polluted by the company’s activities. Nevertheless,
the outcomes of Social Impact Assessment are aimed at supporting the functions of
production sustainability. The social circumstances in which the operations of company are
telated to stakeholders have been interpreted as part of integration and the success of

company in has contributed and there is mechanism of control over possible impacts.

Page 2 of 24
RSPO

Scope of SEIA and HCV Assessment
General Data of the Company

Company Name : PT Sukajadi Sawit Mekar

Deed of Establishment : No 108 date on 25 January 1994 (Notary H. Asmawel
Amin, SH)

Deed of Minutes Meeting : No 12 date on 4" July 2009 (Notary Eddy Simin, SH)

Capital Status : Foreign Investment (Penanaman Modal Asing, PMA)

Taxpayer Notification Number : 01.576.555.5-123.000

Company Address : Spring Tower 06 - 62, JI. K. L. Yos Sudarso Km. 7.8
Tanjung Mulia, Medan Deli Medan 20241 Sumatera
Utara

Type of business : Oil Palm Plantation & Processing

Status of concession land : Plantation Business Permit (SPUP No

HK.350/70/DJ.BUN.5/II/2002 dated on 18 February
2002, size 7,416.074 ha; new permit:
188.45/292/Hul.Ek.SDA/2014 Dated on 25 July 2014).

Plantation Business Permit (TUP No
525.26/38/l/EKBANG/2005 dated on 19 January 2005,
size 12,386.27 ha: new permit:

188.45/294/Huk.Ek.SDA/2014 Dated on 25 July 2014)
Land Use Title (HGU) No 12 dated on 16 October
1999, size 7,416.074 ha and HGU No 27 dated on 28
April 2005 size 12,386.27 ha

SEIA (AMDAL) No. 42/Komisi-Kotim/X/2005 dated
on 28 October 2005

Contact person : Venu Gopal (General Manager)
Geographical Location : See Picture 1, Picture 2, Picture 3 and Picture 4
Surrounding Entities : PT. SSM plantation borders with other entities: Golden

Mines (PETI), PT. Feron (Mining), PT. Mustika
Sembuluh, PT. Maju Aneka Sawit, PT. Bumi Palm, PT.
Karunia Kencana Permai Sejati, and KUD. Sinar Intan.
The land use around PT. SSM is dominated by palm oil
plantations and mining company.

The scope of Social and Environment Impact Assessment of PT SSM covers the local social
entities within total area of 19,802.344 ha based on The Land Use Title (Hak Guna Usaha)
Number 12 dated on 16 October 1999 (7,416.074 ha) and Number 27 dated on 28 April 2005
(12,386.27 ha). Thus, the High Conservation Value assessment covers the total area
19,802.344 ha or formal area boundary into an area of corporate governance. The HCV
assessment also covers landscape level including areas outside the HGU expanded into
villages and surrounding areas which is of considerable importance for assessment of HCV
values. Potential areas for oil palm plantings as corporate social responsibility (CSR) projects
in villages in the vicinity outside of the HGU when opportunity arises are included.

Page 3 of 24
RSPO

LOKASI PT. SUKAJADI SAWIT MEKAR
DALAM PETA INDONESIA

ST.

Skala 1 : 1.800.000
q 500
Kilometres

NUSATENGGARATIMUR go> ™

remeron st
“4 “e rs)
PT. SUKAJADI SAWIT MEKAR. 5
Se Ey tasbae> waar
q

=

aS

Projection : LAT/LONG

Datum :WGS 1984

| : BATAS PROPINSI

GSC. Pt. sukavani sawit mekar

a : Kota Besar di Indonesia

Picture 1 Location of PT SSM in Indonesia

Page 4 of 24

PROPINS! KALIMANTAN

TENGAH

‘SKALA 1 : 2.000.000

PT. SUKAJADI SAWIT MEKAR.

PROPINS! KALIMANTAN BARAT

PROPINS! KALIMANTAN TIMUR

PROPINSI
KALIMANTAN SELATAN.

Picture 2 Location of PT SSM in Central Kalimantan

Page 5 of 24

112°15'E E TiS 1S E

KABUPATEN KOTIM
PROPINS! KALIMANTAN TENGAH

Kecarata urbe Kala

BATAS KABUPATEN

[7] saras Kecamaran

SUNGAT

JALAN

Picture 3 Location of PT SSM in Kotawaringin Timur District

Page 6 of 24
Pars

oN

PT. MITRA

&_PT.SUKAJADI SAWIT MEKAR

(WILMAR GROUP) | /
“
as

) | ~
erftusrin sei]
[ene

aoe
| oN

J o-

(ouoy 1s3a)

‘yoystiaa tinoNve

URSELF CPOOM tek

\

A me atoniinno aa ease

|
|
|

Picture 4 Location of PT SSM and its surrounding entities

Page 7 of 24

Permits

RSPO

The permits that have been obtained by the company are inclusive of, Social

Environment Impact Assessment (AMDAL), the Plantation Permit (Izin Usaha
Perkebunan), Land Title (HGU). The followings are the list of the licenses and
recommendations:

Table 1 Types of permits and recommendations PT Sukajadi Sawit Mekar

Licenses and

No 4 Issued by Number and date Note
recommendations
. Notary Eddy Simin, SH No 108
1. | Deed of Establishment Dated on 25 January 1994
2 Taxpayer Notification | Ministry of Finance Directorate | 01.576.555.5-123.000
“| Number General of Taxation
No: 1068.460.42
9
Kantor Pertanahan Kabupaten Dated on 10 October 1994
; Kotawaringin Timur New permit: 15,000 Ha
3 Permitted Area No: 1020.460.42
Dated on 20 October 1995
Regent of Kotawaringin Timur No: 193.460.42 16,300 Ha
(Bupati Kotawaringin Timur) Dated 12 March 2004 *
4 AMDAL Bapedalda Kabupaten No. 42/Komisi-Kotim/X/2005
Kotawaringin Timur Dated on 28 October 2005
Dirjen Bina Produksi SPUP Nomor:
Perkebunan (Departemen HK.350/70/DJ.BUN.5/II/2002
Pertanian’
) Dated onl8 February 2002 7.416.074 Ha
oe New permit:
Regent of Kotawaringin Timur 188.45/292/Hul.Ek.SDA/2014
Bupati Kotawaringin Timur
4, | Plantation Business (Bup 8 ) Dated on 25 July 2014
. Permit (IUP) Nomor:
Regent of Kotawaringin Timur 525 .26/38/VEKBANG/2005
(Bupati Kotawaringin Timur) D ted 19 J 2005
ated on 19 January
12,386.27 H:
oo New permit: a
Regent of Kotawaringin Timur | 188 45/294/Huk.Ek.SDA/2014
(Bupati Kotawaringin Timur) Dated on 25 July 2014
National Land Bureau (BPN) Nomor: 12 7.416.074 Ha

Land Use Title (HGU)

Agency Kotawaringin Timur

Dated on 16 October 1999

National Land Bureau (BPN)
Agency Kotawaringin Timur

Nomor: 27
Dated on 28 April 2005

12.386,27 Ha

Area and time-plan for new plantings

The proposed new planting area by PT SSM is from the balance of unplanted non-HCV

areas and mineral soil area in the HGU which will seek agreement by the owners of the

Page 8 of 24

RSPO

land through the FPIC (free, prior and informed consent) process. Development of oil
palm plantings as CSR projects in the vicinity outside of the HGU, when opportunity
arises, is included. Land development and planting of oil palm are following the
procedures of RSPO New Planting Procedures. This is part of an ongoing planting and
the NPP documents are meant for notification only. Activities that will be undertaken
are land acquisition or compensation to the land owners through the Free Prior and
Informed Consent (FPIC) process. Socialisation and engagement with the communities
on village oil palm development plan will also be undertaken. HCV management and

monitoring actitivities that have been put in place will continue to be enforced.

Assessment Process and Procedures

a. SEI Assessment

Assessors and their credentials:

The Social Impact Assessment of PT SSM was carried out by Aksenta which is located
at JI. Gandaria VIII/10, Kebayoran Baru, Jakarta 12130; Telephone/fax: +62 21 739-
6518, E-mail: aksenta@aksenta.ccom. The Aksenta team for the Social Impact
Assessment consists of members with multi-discipline in the social/economic aspects
and professional in social assessment, resource economy and social relationships. The
team members are:

Name Expertise Social Impact Assessment

Cultural anthropology, community

. based information and communication .
Agus E. Munoraharjo . . Socio-cultural
facilitator, community development

tourism, and peace studies.

Forest and timber product certification,

Dwi R. Muhtaman RSPO certification, coffee certification, . .
. certification
social strategy.
Ganip Gunawan Social relation, trainer, facilitator Social
Coffee certification, sustainable
Sigit B. Setyanto agriculture, Organic, RSPO Social

certification and social strategy.

Page 9 of 24

Team leader, social auditor,

RSPO

Assessment Methods (data sources, collection, dates, program, and visited places)
Social Impact Assessment on the ground was carried out as bellows:

Data and information collection method
Methods used to collect data and information were:

a. Document review. Conducted for documents available with the company and

other documents obtained from other important stakeholders.

b. Observation. Conducted for condition, utilization, and management of land and

natural resources, and the community livelihoods.

c. Semi-structured interviews. Conducted for plantation management, staffs,

employees, formal and informal leaders, and members of the community.

d. FGD (Focus Group Discussion). Community FGD was conducted including

the employee and staff representatives.

e. Workshop. Inter-village workshop.

Methods of Data and Information Analysis

The SIA for PT SSM is conducted using two combined methodology namely;
stakeholder analysis and social impact assessment employing sustainable livelihood
framework. Data are compiled through literature study, observation, interview and focus
group discussion, thus several important points may be concluded in the latter part. In
the focus group discussion, the respondents expressed their opinions of important issues
are compiled in the framework of sustainable livelihood with the form of asset thus it
produces specific impact assessment in the social aspect of communities. Five aspects
related to sustainable livelihood, namely human, physical, social, financial and natural
assets using the identified components and displayed in matrix table, analyzed and
scored qualitatively and quantitatively.

The steps in SIA implementation include the following, although there are several

modifications in the assessment activity:
e Identifying and describe activities leading to scoping

e Predicting (or analyzing) impact trend and identifying how the parties make
their responses

e Formulating recommendation and necessary action plan

Page 10 of 24
RSPO

e Assessing the process and preparing recommendations for compensation

(financial or non financial)

e Describing potential

communities

for skill

development and capacity building for

e Recommending institutions and coordination among parties

e Planning implementation and program monitoring.

The findings obtained from the methods above were analyzed. The baseline of the

analysis was based on RSPO criteria which relevant to sustainable social aspects. The

recommendations also covered other issues which were not entailed in the RSPO

criteria, in the form of ideas or aspirations as the result of the field analysis.

b. HCV Assessment

Assessors and their credentials

The HCV assessment in the Land Use Title (HGU) of PT SSM by Aksenta located at Jl.
Gandaria VIII/10, Kebayoran Baru, Jakarta 12130; Telephone/fax: +62 21 739-6518, E-
mail: aksenta@aksenta.com. The team leader from Aksenta has been licensed by the
HCV Assessor Licensing Scheme (Provisional ALS15026PN). The team members are:

Name ALS License | Institution Role Expertise
Team Leader, Research and wild animal survey,
Pupung F Nurwatha Provisional Biodiversity ornithologist, facilitator of
_ (ALS15026PN Aksenta Assessment (HCV | community biodiversity assessment,
pupung@aksenta.com ) 1, HCV 2 and participative mapping, conduct
HCV 3) HCV assessment since 2007
Hydrologist, soil conservation,
Yanto Ardiyanto Team Member, spatial analysis and remote sensing,
N/A Aksenta Environmental
yanto@aksenta.com ‘Assessment water management system, conduct
ee HCV assessment since 2010
Regional Planning and Village
Team Member, Development, Community
Nandang Mulyana socio-cultural empowerment, Management of
N/A Aksenta . ene .
nandang@aksenta.com Assessment (HCV | Conflict, Participative Mapping,
5 HCV 6) conduct HCV assessment since
2009
Reza Abdillah Team Member. Experience with GIS since 2013,
_ N/A Aksenta GIS S ecialist remote sensing for biological
reza@aksenta.com Pr ° conservation and land use issue

Page 11 of 24

RSPO

Assessment Methods (Data sources, data collection, dates, program, and visited
places)

HCV Identifying Methods

The assessment covers of the total area 19,802.344 ha based on The Land Use Title
(Hak Guna Usaha) No 12 and HGU No 27. It is also expanded into villages and other
areas which is of considerable importance to the proposed surrounding plantation area.
HCV reassessment was conducted in February 2015, the assessment consists of three
main activities: desk-based study (conducted on 2 — 4 February 2015 in Jakarta), field
work (conducted on 6 — 13 February 2015) and stakeholder consultation (conducted on
13 February 2015). Please refer to table 2.

Table 2 Schedule of HCV Assessment in PT SSM

Activities Time Location
Pre-assessment & Preparation 2-4 Feb2015 Aksenta Office, Jakarta
Opening meeting 6 Feb 2015 PT SSM
Participatory mapping 6 Feb 2015 PT SSM

Land Use Title Area of PT SSM and its
surrounding landscape, includes 4 estates

Field Survey 6-12 Feb2015 as follow : Sebabi, Seranau, Bukit Linang,
Bukit Limas and the surrounding villages

Public Consultation 13 Feb 2015 Training Centre

Closing meeting & interim report | 13 Feb 2015 PT SSM

The HCV assessment was conducted based on step-wise screening that harmonizes the
required information to the scale reference (see guidance on HCVRN, 2013). The scale
reference used for the assessment of HCV 1-3 covers the global, regional and national
levels, before ground truthing is conducted. Whilst, the assessment of HCV 4-6 focuses
on landscape assessment or local level before ground truthing is conducted. The process
of HCV assessment begins with pre-assessment, data collection from the site and public
consultation. The collected data and information will be analyzed further and the

discovered HCV will be mapped out.
Pre-assessment

Pre-assessment is the initial process of HCV identification. Pre-assessment covers

activities as follow: (i) collect the data and information on the development and the

Page 12 of 24

RSPO

management of the existing estate and management planning, (ii) collect the secondary
data and information from various sources (report, journal, book, statistic data, basic
map), including information on biodiversity aspect and issue (global, regional, national,
even local level), environment (especially on soil and water conservation) and socio-
cultural, and (iii) analyze and validate the collected data and information and spatial

analysis of basic map.

Data collection

Data collection in the field focuses on the area potentially classified as HCV area based

on pre-assessment result. The collection of data and information is focused on the HCV

element and attribute by using the methods as follow:

1) Participatory mapping

2) Ground truthing
Ground truthing is the field verification of the land cover from the interpretation of
landsat satellite that is conducted during pre-assessment. At the same time when
ground truthing is conducted, the collection of data and information also being
conducted on site. The activity is being done by HCV assessor, either being done as
a group per location or parallel for each section of assessment. This depends on the
area potentially classified as HCV area.

3) Data collection on site
The collection of data on site is being done simultaneously with ground truthing.
The purpose of this activity is to verify the existence of HCV element and attribute,
in which it will be the basic to determine whether there is HCV in that particular
area.

4) Interview with the community in the assessment area
Interview with the community or the company worker is being conducted to gain

information about the existence of HCV element and attribute.

Public Consultation
Public consultation is a face-to-face meeting with key stakeholders in the assessment
area, such as local community, village government, regency government, relevant

institutions in the regency and companies operating around the assessment area.

Page 13 of 24
RSPO

Data analysis and HCV mapping

The data collected on site will be compiled and tabulated based on the area of

assessment. Initially, the data collected on site will be compiled and tabulated separately

in accordance with each section assessed (biodiversity, environmental service, and

socio-cultural). For each section, the HCV element and attribute found on site is listed.

Furthermore, analysis will be conducted to justify the existence or non-existence of

HCV elements and to determine the boundary of HCV area.

References

The sources of information collected and analysed during pre-assessment (Table 3) and

being used for HCV assessment in PT SSM are tabulated below:

Table 3 Data and Information collected and analyzed during HCV pre-assessment

HCV

Main Sources

1, 2,3

e Land use title map of PT SSM in Kotawaringin Timur District, Central
Kalimantan (source : PT SSM)

e Peta Penunjukan Kawasan hutan dan Perairan Provinsi Kalimantan Tengah
(Dirjen Planologi Kehutanan, Departemen Kehutanan, Tahun 2001)

¢ Conservation map of Central Kalimantan Province (BKSDA Kalteng, 2009).

e Rencana Tata Ruang Wilayah (RTRW) Kabupaten Kotawaringin Timur
(2012)

Peta Indikatif Penundaan Pemberian Izin Baru (PPIB) Pemanfaatan Hutan,
Penggunaan Kawasan hutan dan Perubahan Peruntukan Kawasan Hutan dan
Areal Penggunaan Lain versi 6 (2013)

¢ Peatland map, the area and the carbon content in Kalimantan. (Wetland
International-Indonesia Program. 2004)

e Land covers from landsat satellite imagery 8 (USGS, September 2014).

¢ The Ecology of Kalimantan. Periplus Edition, HK. (MacKinnon, et al., 2006).

¢ Field Guide to The Mammals of Borneo (Payne dkk. 2000)

¢ Birds in Sumatera, Jawa, Bali and Kalimantan (MacKinnon, et al. 2000)

e Indonesian and Papua New Guinea Turtoise and Crocodile (Iskandar, 2000)

e IUCN Red List of Threatened Species. www.iucnredlist.org

e Endemic Bird Area Factsheet: Borneo (BirdLife International, 2012).

e Appendices I, II and III, valid from 14 April 2014 (CITES, 2014).

¢ Important Bird Areas in Asia: Key Sites for Conservation (Birdlife
International, 2004)

e Ramsar area in Indonesia, source: http:/Avww.ramsar.org

¢ Kajian Ekosistem Pulau Kalimantan(Prihatna/W WF Indonesia, 2009)

e Rapid Assessment HCV in PT SSM, June 2007

e HCV Identification Report of PT Sukajadi Sawit Mekar 2008 (Aksenta, 2008)

Page 14 of 24

HCV

___RSPO

e Management & Monitoring Plan of HCV PT SSM
¢ Report of implementation management and monitoring plan PT SSM

¢ Land use title map of PT SSM in Kotawaringin Timur District, Central
Kalimantan (source : PT SSM)

e Landsat satellite imagery 8 (USGS, 2014)

¢ Data digital Shuttle Radar Topography Mission Elevation Data (USGS, 2004)

e Land System Map (RePPProt, 1991).

¢ Peta Ketinggian Tempat (hasil pengolahan berdasarkan data SRTM).

e Elevation map (hasil pengolahan berdasarkan data DEM SRTM).

e Land cover map (hasil pengolahan berdasarkan citra Landsat 8, 2014).

e Rapid Assessment HCV in PT SSM, June 2007

e HCV Identification Report of PT Sukajadi Sawit Mekar 2008 (Aksenta, 2008)

e Management & Monitoring Plan of HCV PT SSM

¢ Report of implementation management and monitoring plan PT SSM

5,6

e Land use title map of PT SSM in Kotawaringin Timur District, Central
Kalimantan (source : PT SSM)

¢ Kotawaringin Timur Regency in 2013 (BPS Kabupaten Kotawaringin Timur,
2014)

¢ Telawang sub-district in 2013 (BPS Kabupaten Kotawaringin Timur, 2014)

e Village map in sub-district, regent of Kotawaringin Timur. (Sumber: RBI)

e Landsat satellite imagery 8 (Landsat 8, September 2014)

e Rapid Assessment HCV in PT SSM, June 2007

e HCV Identification Report of PT Sukajadi Sawit Mekar 2008 (Aksenta, 2008)

e Management & Monitoring Plan of HCV PT SSM

¢ Report of implementation management and monitoring plan PT SSM Status
review of HCV 5 on land that has been released by the owner in PT SSM
Concession (Aksenta, 2014).

Page 15 of 24

RSPO

Summary of Assessment Findings
a. SEI Assessment

The SIA for PT SSM is conducted using two combined methodology namely;
stakeholders analysis and social impact assessment employing sustainable livelihood
framework. Data are compiled through literature study, observation, interview and focus
group discussion, thus several important points may be concluded in the latter part. In
the focus group discussion, the respondents expressed their opinions of important issues
are compiled in the framework of sustainable livelihood with the form of asset thus it
produces specific impact assessment in the social aspect of communities. Five aspects
related to sustainable livelihood, namely human, physical, social, financial and natural
assets using the identified components and displayed in matrix table, analyzed and

scored qualitatively and quantitatively.

Based on stakeholders profiling and confirmed from information collected through
interviews with village officials and community and focus group discussion, the
communities are from four villages around the concession of PT Sukajadi Sawit Mekar
and those operating in the concession as enclaves with mixed rubber and agriculture
crops. The villages are: Tanah Putih, Palangan, Sebabi, and Kenyala. These villages are
dominated by Dayak tribe; practices shifting cultivation; main source of livelihood is
from farming and rubber tapping.

The existence of PT Sukajadi Sawit Mekar developing its oil palm plantation has not
changed the cultivation system of the farmers. Before the existence of the oil palm
plantation, communities were familiar with agricultural activities such as cultivation and
gardening including rattan cultivation. After the entry of PT Sukajadi Sawit Mekar, the
cultivation system was carried out more intensively and communities began planting the
remaining lands with rubber trees. For rattan, the types mostly cultivated are taman and
bulu.

In general, the positive impact created by the presence of the company also has
consequent social negative impacts. The direct impacts are local manpower absorption
and new business opportunities. The indirect positive impacts are: job opportunities,
improved education facilities and health services resulting in better education and health
quality. The potential negative social impact is related to the company’s operations such
as, the rivers which are used by the village communities may be polluted by the
company’s activities. Nevertheless, the outcomes of Social Impact Assessment are
aimed at supporting the functions of production sustainability. The social circumstances
in which the operations of company are related to stakeholders have been interpreted as

Page 16 of 24
RSPO

part of integration and the success of company in has contributed and there is
mechanism of control over possible impacts.

However, it should be carefully noted that the presence of PT SSM is not the only factor
causing social changes as illustrated above, in Kotawaringin Timur District, especially
Telawang Sub District, there are other plantations companies, forestry companies,
community’s rubber plantation and community’s mining which also bear impact on
social changes. In addition, the previous social factors before the existence of the
company also affect the present social system.

General Recommendations of social impact management:

Based on discussion and conclusion, there are some recommendations for PT SSM as
an important and influential party in social changes in Kecamatan Baru Telawang,
Kotawaringin Timur District, Central Kalimantan Province. In general the
recommended action divided into two; namely for the company, and the surrounding
communities. It is expected that the implementation of recommended action will
improve the sustainable livelihood and quality of standard living of the communities
around the company at the location.

However, one important matter to which company must pay attention is the
implementation of the recommendations which may affect other stakeholders such as
government, other companies, and non-governmental organizations (NGO). To assure
sustainable livelihood and improve the quality of community’s living. The general
recommendations for company are:

1. Management unit of PT SSM establish clear and measured strategy in the social
management.

2. This strategy is the main foundation to establish social management program.

3. Implement participative approach for activities relevant to social aspects: from
planning, implementation, monitoring/evaluation.

4. Involvement of communities is also included in the preparation of the vision,
mission, and social strategy of the company.

5. In adopting the approach to the communities to develop the company’s image, it
can use traditional events so that the company will play the role in preserving and

revitalizing the inheritance of local culture.

Page 17 of 24
RSPO

Based on landsat satellite imagery in September 2014, the assessment area does not

b. HCV assessments

have natural forest. Land Use Change Analysis report shows that since November 2005
the assessment area does not contain primary forest. The current land cover in the
assessment area is dominated by oil palm. Whilst, according to Peta Indikatif
Penundaan Izin Lokasi Baru (PIPIB) revision VI/2014 by the Ministry of Forestry, there
is no area occupied by primary forest within and around the assessment area. The area
outside the assessment area is indicated as peatland area. The peatland area is situated in
the southern east of Bukit Linang and Bukit Limas Estate following the Stream of

Seranau River.

The assessment area is situated in the area with low biodiversity, outside the Important
Bird Area, Heart of Borneo, and Ramsar Area. There is no area determined or
recommended as conservation area within the landscape of the assessment area. The
closest conservation areas are TN Tanjung Puting, located approximately 47 km in the
Southwest and TN Sebangau, located approximately 77 km in the Southeast. Between
the concession and the conservation area lies oil palm plantation and agriculture land

and there is no corridor connecting the concession to the conservation area.

The summary of results from HCV assessments within the PT SSM concession showed
four out of six high conservation values (or HCV) areas, namely HCV 1, HCV 3, HCV
4, HCV 6 are present in PT SSM concession. The important element of HCV 1 is
significant concentrations of species RTE (Orlitia borneensis, Amyda cartialginea and
Cuora amboninensi) at regional level and corridor of Sun Beer (Helarctos malayanus).
The important element of HCV 3 is ecosystem of peat swap forest. The HCV 4 related
with basic ecosystem for significant erosion control area. Lastly, HCV 6 is identified by
places designated as sacred by the community which are found scattered within the
concession. The total areas identified as HCV and Management Area (HCV-MA) is
1,048 ha. The summary of HCV area in HGU PT SSM is in table 4 and picture 5.

The summary of HCV area in HGU PT SSM is in picture 5 & 6; the type of HCV is
indicated by ID Number in the map (reference to the respective ID number presented in
table 4 & 5. The HCV area and proposed expansion of oil palm area in PT SSM shown
in Picture 7.

Page 18 of 24
RSPO

Table 4 Location and area of HCV in the assessment area

Estate i |H D Location rea (Ha)
Sebabi 1 6 | Grave Blok B54 0.01
Sebabi 2 6 _| Grave (Sandung) Blok DSI 0.01
Sebabi 3 6 | Grave Blok F52 0.01
Sebabi 4 4 | BulubTibung River _ | Blok K28-29, J28, 128-30, H30- 37.49

31, G30-31, F30-32, E32-36,

D36-37
Bukit 5 3,4 | Secondary forest and | Blok X9-X13 99.59
Linang peatland

Total Area of HCV 137.11

Table 5 Location of HCV-MA in the assessment area

tate

Descri

Sebabi 4 | S.Buluh Tibung and its riparian | Blok 42.17
zone

Bukit 5 | Secondary forest and peatland | Blok X0-X13, Y0-Y10, Z0-Z5 586.15

Linang

Sebabi 6 | Sebabi river danits riparian Blok H50, G51-53, F53-56, 13.10
zone E57

Sebabi 7 | Letem river and its riparian Blok G51-52, F51-52, E50-51, 24.82
zone D49-50, C58, B48-50, AS0-51

Seranau 8 | Kuning river and its riparian | Blok J16, 115-16, H15-16, 25.65
zone G16-17, F17-18, E16-18,

D16-17

Seranau 9] Seranau Kiri river and its Blok J5-6, 15-8, I4A-18A, H2- 219.14

riparian zone 4, G2-3, F1-4, El-2, D1-2
Total area of HCV-MA 911.03

Page 19 of 24
RSPO

TIPISOE

T2300

2200S

T2400E T2450E

PERMAI SEJATI

A

5 PT KARUNIA KENCANA
% (WILMAR GROUP)

é

Kenyala
e

Oe

$8. Seranau Kin

Estate Seranau

2
8
&
Li cone
Estate Sebabi
2 Keterangan: |
8 @ Desa iy
~U~ Sungai
— Jalan
Area cv
PT MAJU ANEKA SAWIT
(MUSIM MAS GROUP) Area HCV di luar HGU
[J Batas HGU PT Sukajadi Sawit Mokar
PT MUSTIKA SEMBULUH py —
(WILMAR GROUP) i DEM SRTM V3 PathRow 1191062 (USGS, 2014)
(aes Data Survey Lapang (Aksenta, 2015)
+ AN — 1
112'300° 112350 112400E T2450"

Picture 5 HCV Area in PT Sukajadi Sawit Mekar HGU, Kotawaringin Timur District, Central Kalimantan

Page 20 of 24
RSPO

T2300 HASTE TPA 0E

PERMAI SEJATI
e (WILMAR GROUP)

Kenyala
one

Estate Bukit Linang

Estate Seranau

THOS

Estate Bukit Limas

Estate Sebabi

ig PT MAJU ANEKA SAWIT |
os SIS) gl Keterangan:

© Desa

~~ Sungai
al Jalan
5 Peo HM Area cv
Ea ean granting Tada HCV Manajemen Area
Balas HGU PT Sukajadi Sawit Mekar

Sumber
DEM SRTM V3 PathRow 119/082 (USGS, 2014)
Data Survey Lapang (Aksenta, 2019)

22505
2280'S

112300" T12350E T2-400E

Picture 6 Location of HCV & HCV-MA in PT Sukajadi Sawit Mekar HGU, Kotawaringin Timur District, Central Kalimantan.

Page 21 of 24
PT.Sukajadi Sawit Mekar

Kecamatan : Kota Besi

Kabupaten : Kotawaringin Timur
Propinsi

: Kalimantan Tengah

PETA RENCANA TANAM

A

P3 it) 2 4 6 Kilometers}

Skala 1:150000

Keterangan :
Boundary SSM
HS Rencana Tanam
MM Hicv-ma
Area Tanam dan Lainnya

Picture 7 Location of HCV & HCV-MA and planned planting area within PT Sukajadi Sawit Mekar

Page 22 of 24

RSPO

Several issues which might threaten the HCV areas were identified:

Potential threat analysis on the existences of HCV in PT SSM is conducted. Based on the
assessment conducted to identify the threat to the presence of HCV in the concession, HCV 1
and HCV 4 are seriously threatened. This is mainly due to the rivers in the concession that
has not been protected from the mining activity, especially in Seranau Kiri River and small
Seranau River Seranau that course along the plantation without proper riparian buffer zone

protecting the river.

General Recommendations for HCV Management

Several general recommendation are made, which can be immediately followed up to protect
and manage the HCV areas: Delineation HCV area, verify the extent of indicative HCV area,
and to determine the end result as definitive HCV Area Map PT SSM, socialize the presence
of HCV area in PT SSM, develop management & monitoring plan, capacity building of HCV

management & monitoring.

Page 23 of 24
RSPO

Internal responsibility

Formal signing off by assessors and company

This document is the summary of assessment result on High Conservation Value (HCV) and
Social Impact Assessment (SIA) in PT Sukajadi Sawit Mekar (PT SSM) by Aksenta and has
been approved by the Management of PT SSM.

Aksenta, Management PT SSM
ea" ‘iythe

Pupung Firman Nurwatha Venu Gopal

Team Leader General Manager PT SSM

Date: 31 March 2015 Date: 31 March 2015

Statement of acceptance of responsibility for assessment

Assessment result document on High Conservation Value (HCV) and Social Impact
Assessment (SIA) of PT SSM by Aksenta, will be applied as one of the guidelines in
managing palm oil plantation in PT SSM

Venu Gopal
General Manager PT SSM
Date: 31 March 2015

Page 24 of 24
